Clayson, Schneider & Miller, PC
645 Griswold, Suite 3900
Detroit, MI 48226
313-237-0850
XX-XXXXXXX


Bill To:

Chapter 7 Trustee                                        INVOICE
Attn: Timothy Miller
64541 Van Dyke                                           Invoice #           412
Suite 101                                                Invoice Date        Dec 07, 2018
Washington Twp, MI 48095                                 Matter #             20180220
                                                         Terms               Due Upon Receipt

                                                         Re: Doucette, Michael


Date            Description                             Staff   Rate        Hours      Amount


                Fees (September 2018-November
                2018)


Sep 10, 2018    Reviewed memo on new file from          PFS       $250.00   0.8            $200.00
                trustee (0.1); opened new file (0.2);
                drafted employment application and
                proposed UST concurrence (0.5).
                (B160/A103)
Sep 10, 2018    Calendared important deadlines and      PFS       $250.00   0.2             $50.00
                drafted conflict sheet. (B160/A103)
Sep 11, 2018    Executed Employment                     LC        $100.00   0.2             $20.00
                Application/Concurrence. Sent
                Application and Concurrence to UST
                for signature. (B160/A103)
Sep 13, 2018    Organize and Inventory Debtor's         LC        $100.00   0.5             $50.00
                records. Looked for missing paystubs
                or bank statements. Created list of
                documents and rent to Peter for
                review. (B120/A104)
Sep 13, 2018    Reviewed schedules, 341 meeting         PFS       $250.00   1.1            $275.00
                recording, and documents provided
                (0.7); drafted and sent out document
                request (0.4). (B110/A104)


    Page 1 of 4
     18-50221-pjs    Doc 24-5     Filed 12/07/18Clayson, Schneider
                                                   Entered         & Miller,
                                                            12/07/18 11:52:10PC   Page 1 of 4
Date           Description                              Staff   Rate        Hours      Amount
Sep 14, 2018   Reviewed deed re: inheritance,           PFS       $250.00   0.1             $25.00
               received from Trustee. (B110/A104)
Sep 17, 2018   Drafted claim of interest re:            PFS       $250.00   0.4            $100.00
               inheritance property. (B110/A103)
Sep 17, 2018   Letter to register of deeds with claim   PFS       $250.00   0.4            $100.00
               of interest (0.3); email to client re:
               same (0.1). (B120/A108)
Sep 20, 2018   Executed UST Concurrence and             LC        $100.00   0.2             $20.00
               Proposed Order for Employment.
               Filed same with Court (NC for filing)
               (B160/A103)
Sep 21, 2018   Reviewed order from Court striking       PFS       $250.00   0.2             $50.00
               employment app (0.1); email to clerk
               re: amendment to same (0.1).
               (B160/A104)
Sep 21, 2018   Filed corrected employment            LC           $100.00   0.2             $20.00
               application/proposed
               order/concurrence with the court (NC)
               (B190/A111)
Sep 21, 2018   Reviewed file due to exemption           PFS       $250.00   0.2             $50.00
               deadline (0.1); memo to file re: same
               (0.1). (B110/A104)
Sep 21, 2018   Reviewed order authorizing               PFS       $250.00   0.1             $25.00
               employment. (B160/A104)
Oct 02, 2018   Downloaded, organized, and reviewed PFS            $250.00   1              $250.00
               documents provided (0.7); memo to
               file re: same (0.1), and email to
               Debtor's attorney re: same requesting
               contact info for Personal Rep (0.2).
               (B110/A104)
Oct 11, 2018   Phone call with Carla @ Alger title co. PFS        $250.00   0.6            $150.00
               re: pending sale (0.3); reviewed deed
               and docs re: inheritance (0.2); memo
               to file re: same (0.1). (B110/A108)
Oct 11, 2018   Phone call with Sandy Sheltrow re:      PFS        $250.00   0.6            $150.00
               escrow of proceeds/discharge of claim
               of interest (0.3); email to client re:
               same (0.2); phone call with realtor re:
               closing (0.1). (B120/A108)
Oct 11, 2018   Email with client re: sale of house.     PFS       $250.00   0.1             $25.00
               (B120/A108)
Oct 15, 2018   Emails with Realtor and client re:       PFS       $250.00   0.3             $75.00
               closing of probate estate property sale.



   Page 2 of 4
    18-50221-pjs    Doc 24-5     Filed 12/07/18Clayson, Schneider
                                                  Entered         & Miller,
                                                           12/07/18 11:52:10PC    Page 2 of 4
Date           Description                              Staff   Rate             Hours      Amount
               (B120/A108)
Oct 15, 2018   Phone call with client re: sale (0.3),   PFS       $250.00        0.4            $100.00
               and email to realtor re: same (0.1).
               (B120/A108)
Oct 16, 2018   Reviewed Trustee's notice of assets      PFS       $250.00        0.1             $25.00
               and memo to calendar re: claims bar
               date. (B310/A104)
Oct 16, 2018   Drafted discharge of claim of interest PFS         $250.00        0.5            $125.00
               (0.3); emails with buyer's attorney and
               client re: same (0.2). (B120/A103)
Oct 19, 2018   Reviewed letter from title company re: PFS         $250.00        0.2             $50.00
               closing (0.1); forwarded to client (0.1).
               (B120/A104)
Oct 22, 2018   Review of file due to discharge          PFS       $250.00        0.3             $75.00
               deadline (0.2); memo to file re: same
               (0.1). (B110/A104)
Oct 23, 2018   Reviewed order discharging debtor.       PFS       $250.00        0.1             $25.00
               (B110/A104)
Oct 25, 2018   Email from client re: exemption and      PFS       $250.00        0.3             $75.00
               email to Debtor's attorney re: same.
               (B120/A108)
Nov 12, 2018   Reviewed file due to Trustee's request PFS         $250.00        0.3             $75.00
               for update (0.2); bi-monthly update to
               client (0.1). (B110/A104)
Nov 19, 2018   Follow up emails with client re:         PFS       $250.00        0.2             $50.00
               payment of exemption. (B110/A106)
Nov 26, 2018   Emails with Debtor's attorney re:        PFS       $250.00        0.1             $25.00
               payment of exemption. (B110/A102)
Nov 26, 2018   Reviewed Debtor's amended                PFS       $250.00        0.1             $25.00
               schedules. (B110/A104)
Nov 27, 2018   Reviewed Trustee's interim report.       PFS       $250.00        0.1             $25.00
               (B110/A104)

                                                         Total Fees                          $2,310.00
                                                         Total Expenses                          $0.00
                                                         Subtotal                            $2,310.00
                                                         Past Due Balance                        $0.00
                                                         Total                               $2,310.00

                                                        Please Pay : $2,310.00




   Page 3 of 4
    18-50221-pjs    Doc 24-5      Filed 12/07/18Clayson, Schneider
                                                   Entered         & Miller,
                                                            12/07/18 11:52:10PC        Page 3 of 4
  Timekeeper Summary

                    Timekeeper                             Hours         Fee Billed
LC - Law Clerk [Law Clerk]                              1.10 h       $110.00
PFS - Peter Schneider [Partner]                         8.80 h       $2,200.00
Total                                                   9.90 h       $2,310.00


  Payments (As of 12/07/2018)

         Date                    Invoice#                           Amount
Total                                                 $0.00
Total billed including this invoice $2,370.00 (Fees: $2,310.00, Expenses: $60.00)


  Client Portal URL
Download Invoices, View/Make Payments at http://bit.ly/2CNW1Sd


  Client's Account Transactions (2 Months)

  Date               Amount                           Description                      Balance




        Page 4 of 4
         18-50221-pjs    Doc 24-5     Filed 12/07/18Clayson, Schneider
                                                       Entered         & Miller,
                                                                12/07/18 11:52:10PC   Page 4 of 4
